Citation Nr: 0524541	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  93-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the right 
shoulder, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable rating for the service-
connected residuals of the shell fragment wound of the head.  

3.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the right 
chest and back, currently evaluated as 20 percent disabling.  

4.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

5.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound of the right 
thigh and leg with damage to Muscle Groups XI and XII, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He was a prisoner-of-war (POW) from December 
1944 to March 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the RO, 
which denied the veteran's claim of service connection for a 
gastrointestinal disorder, and denied the veteran's claims 
for increased ratings for the service-connected residuals of 
shell fragment wounds of the right shoulder, the chest and 
back, the right thigh and leg, and the head.  

In August 2001, the Board remanded these claims for 
additional evidentiary development.  The requested 
development was completed and the case has been returned to 
the Board for further appellate review.  

In August 2001, the Board also granted increased ratings for 
service-connected post-traumatic stress disorder and for the 
residuals of an injury to the right ankle with an ununited 
fracture of the lateral malleolus.  Thus, the veteran's 
appeal as to these claims was resolved, and these issues are 
not currently before the Board.  

In August 2001, the Board also reopened and remanded a claim 
of service connection for a right eye disorder.  Thereafter, 
in a March 2005 rating decision, the RO granted service 
connection for central vein occlusion with macular 
degeneration, and assigned a 20 percent evaluation.  

As the RO's decision represented a full grant of the benefit 
sought, this issue is no longer on appeal.  

In an October 2003 rating decision, the RO granted service 
connection for traumatic arthritis of the thoracic spine as 
secondary to the service-connected shell fragment wound of 
the right chest and back, and assigned a 20 percent rating 
for the thoracic spine.  

The RO also granted service connection for traumatic 
arthritis of the lumbar spine as secondary to the service-
connected shell fragment wound of the right chest and back 
and assigned a 40 percent evaluation.  

In the October 2003 rating decision, the RO also granted 
service connection for rotator cuff tendonitis and bursitis 
of the right shoulder as secondary to the service-connected 
shell fragment wound of the right shoulder and assigned a 20 
percent evaluation.  

The veteran did not subsequently express disagreement with 
the disability ratings or effective dates assigned in the 
October 2003 rating decision.  Thus, these issues are not 
presently before the Board on appeal.  

The issue of an increased rating for the service-connected 
residuals of the shell fragment wound of the right thigh and 
leg with damage to Muscle Groups XI and XII is the subject of 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  The veteran will be notified if further action is 
required on his part.  



FINDINGS OF FACT

1.  The service-connected residuals of a shell fragment wound 
of the right shoulder are shown to be manifested by a 
disability picture that more closely approximates that of 
severe impairment in Muscle Group III.  

2.  The service-connected residuals of the shell fragment 
wound of the head are shown to manifested by a disability 
picture that more closely approximate that of a scar that is 
tender and painful on examination.  

3.  The service-connected residuals of the shell fragment 
wound of the right chest and back are shown to be manifested 
by no more mild respiratory complaints such as coughing and 
mild dyspnea, with normal pulmonary functions studies, and 
also by moderate impairment in the muscles of the thoracic 
and lumbar regions of the spine with retained foreign bodies.  

4.  The currently demonstrated hiatal hernia with 
gastroesophageal reflux is not shown to have been present in 
service or for many years thereafter or to have been due to 
any event or incident of the veteran's period of active 
service.  



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for the service-connected residuals of a shell fragment wound 
to the right shoulder with involvement of Muscle Group III 
have been met.  38 U.S.C.A. § 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 including Diagnostic Code 
5303 (2004).  

2.  The criteria for an increased rating of 10 percent, but 
no more, for the service-connected residuals of the shell 
fragment wound of the head are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Code 7804 (1990); 38 C.F.R. §§ 4.7, 4.118 
including Diagnostic Code 7804 (2004).  

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected residuals of a shell fragment wound 
to the chest and back have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.97 including Diagnostic 
Code 6818 (1996); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic 
Code 6843 (2004).  

4.  The criteria for the assignment of a separate 40 percent 
evaluation, but no more, for impairment of the thoracic and 
lumbar regions of Muscle Group XX have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 
including Diagnostic Code 5320 (2004).  

5.  The veteran's gastrointestinal disability manifested by a 
hiatal hernia with gastroesophageal reflux is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor is he shown to have a gastrointestinal 
disability that may be presumed to have been incurred in 
service or as the result of his POW status therein.  38 
U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in November 2003 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased ratings and for service 
connection.  

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although the November 2003 letter was issued after the 
initial adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letter 
was provided to the veteran prior to the most recent transfer 
of his case to the Board, and that the veteran's claims were 
reajudicated by the RO following the issuance of this letter 
in the November 2004 and March 2005 Supplemental Statements 
of the Case.  

The Board believes the content of that notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate a claims, and that it advised him of his and 
VA's responsibilities under VCAA.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo several VA examinations to determine the severity 
of the service-connected disabilities, and the nature and 
etiology of the claimed gastrointestinal condition.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Relevant Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2004); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2004).  

The veteran is currently service-connected for the residuals 
of gunshots wound to the right shoulder, right leg and thigh, 
right chest and back, and the head.  Such wounds often result 
in impairment of muscle, bone and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  See 38 
C.F.R. § 4.47 (2004).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2004). In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2004).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  See 38 C.F.R. § 
4.55(b).  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined only under the provisions of 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.55(f).  For compensable muscle groups which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  See 38 C.F.R. § 
4.55(e).  

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997).  [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.  

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile. (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests. (D) Visible or measurable 
atrophy. (E) Adaptive contraction of an opposing group of 
muscles. (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.

See 38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 
3, 1997).


III.  Entitlement to an increased rating for the residuals of 
the shell fragment wound of the right shoulder

The veteran's service connection residuals of a gunshot wound 
of the right shoulder, Muscle Group III, have been evaluated 
as 20 percent disabling under the provisions of 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5303, pursuant to which the 
severity of injuries to Muscle Group III is evaluated.  

DC 5303 states that Muscle Group III includes those muscles 
responsible for elevation and abduction of the arm to the 
level of the shoulder, and act with Muscle Group II in 
forward and backward swinging of the arm.  Muscles listed as 
part of this group include the intrinsic muscles of the 
shoulder girdle, including the pectoralis major I 
(clavicular) and the deltoid.  

As the evidence indicates that the veteran is right-handed, 
the rating levels for the dominant side are for application.  

Under this Diagnostic Code, a 30 percent rating is warranted 
if impairment of this muscle group is either moderate or 
moderately severe.  If it is severe, a 40 percent rating is 
warranted.  38 C.F.R. § 4.73, DC 5303.  

The veteran is now seeking an increased evaluation for his 
service-connected residuals of the shell fragment wound of 
the right shoulder.  He essentially contends that the pain 
and other symptoms experienced in his right shoulder are more 
severe than is contemplated by the 20 percent rating 
currently assigned.  

The record reflects that the 20 percent disability rating 
currently assigned for the veteran's residuals of a shell 
fragment wound to the right shoulder is for moderate 
impairment of Muscle Group III.  

However, having reviewed the complete record, the Board finds 
that the manifestations of the service-connected residuals 
more closely approximate the criteria for a severe disability 
in Muscle Group III.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of the 
numerous VA examinations conducted in since 1990, which 
reveal that he experiencing continually worsening pain and 
other symptoms in his right upper extremity since that time.  

In particular, the Board notes the report of the most recent 
VA examination conducted in December 2003.  In that report, 
it was noted that the veteran reported experiencing pain, 
tingling, numbness, and loss of strength in his right 
shoulder.  The examination revealed limitation in flexion, as 
well as some slight limitation in internal and external 
rotation.  

It was also noted that he experienced pain with movement in 
all planes, and that strength was 3/5 in the right upper 
extremity.  The examiner noted an impression of a history of 
shrapnel wound of the right shoulder with decreased range of 
motion, pain, and decreased strength.  

The Board notes that these findings appear to consistent with 
those noted in the report of a previous VA examinations 
conducted in June 2002, which also revealed objective 
evidence of limitation of motion in flexion, internal 
rotation, and external rotation, as well as chronic pain.  

Although earlier VA examination revealed a less severe degree 
of objective symptomatology, the Board believes that reports 
of VA examinations conducted in November 1990, July 1998, and 
November 1998, demonstrate a progressive worsening of the 
manifestations of his right shoulder disability since that 
time.  

Consequently, the Board finds that the manifestations of the 
service-connected residuals more closely approximate the 
criteria for a severe disability in Muscle Group III.  

Therefore, based on its review of the record, the Board 
further finds that the criteria for a 40 percent disability 
rating have been met.  

In light of the veteran's complaints of numbness and tingling 
in his right shoulder, the Board has considered whether a 
separate or higher disability rating may be warranted based 
on neurological deficit in the right upper extremity.  

However, the medical evidence of record is entirely negative 
for any findings of a distinct neurological disability in the 
veteran's right upper extremity, and repeated VA examination 
has failed to establish the presence of such disability.  

For example, in the report of VA examinations conducted in 
November 1990 and May 2002, it was specifically noted that 
neurological examination of the upper extremities was normal.  
In May 1998, the veteran underwent a VA neurological 
examination, which revealed some evidence of neuropathy in 
the lower extremities, but no evidence of neurological 
deficit in the right upper extremity.  

For these reasons, and because the Board believes the 
subjective complaints of tingling, numbness, and weakness are 
already contemplated in the 40 percent assigned for the 
residuals of a shrapnel injury of the right shoulder, the 
Board finds that the preponderance of the evidence is against 
granting an increased or separate  disability rating based on 
neurological disability in the right upper extremity.  

The Board notes that repeated VA examination since 1990 has 
revealed the presence of multiple scars in the area of the 
right shoulder.  For example, in the report of the June 2002 
VA examination, the examiner noted 10 puncture wounds from 
shrapnel on the posterior aspect of the shoulder and the 
right arm.  

However, numerous VA examinations have failed to reveal any 
impairment resulting from residual scars on the right 
shoulder due to the in-service shrapnel injury.  

There is no indication that any scar on the right shoulder 
has ever been found to be deep, unstable, or tender, or that 
any scar on the right shoulder was ever found to result in 
limitation of motion or to otherwise cause any limitation of 
function in the right shoulder.  

In short, any residual scarring present from the shrapnel 
injury of the right shoulder has been shown to be essentially 
asymptomatic.  Therefore, the Board finds that the criteria 
for separate compensable rating based on scarring have not 
been met.  

In summary, the Board finds that the manifestations of the 
service-connected residuals more closely approximate the 
criteria for a severe disability in Muscle Group III.  Thus, 
an increased disability rating of 40 percent is granted.  


IV.  Entitlement to a compensable rating for the residuals of 
the shell fragment wound of the head

The veteran's residuals of a shell fragment wound of the head 
are rated by analogy under DC 5296, for damage to the skull.  
Loss of a portion of both the inner and outer table of the 
skull without brain herniation warrants a 10 percent 
evaluation if the size of the area lost is smaller than the 
size of a 25-cent piece, or 0.716 square inches (4.619 sq. 
cm.).  

A 50 percent evaluation requires that the size of the area 
lost be larger than a 50-cent piece, or 1.140 square inches 
(7.355 sq. cm.).  A 30 percent evaluation is warranted if the 
size of the area lost is intermediate between the above two 
area sizes.  Intracranial complications are to be evaluated 
separately. 38 C.F.R. § 4.71a, DC 5296 (2003).  

The veteran's service medical records reflect that he 
sustained a shrapnel wound to the head in service, but they 
do not reveal that he lost any portion of his skull as a 
result of that injury.  

During a VA examination conducted in December 1946, the 
veteran reported that he experienced shooting pains in the 
occipital portion of his head if he laid that area on a hard 
object.  He indicated that he believed this to be due to 
small fragments imbedded in the skin.  

The examiner noted that the suspected foreign bodies could 
not be palpated in the occipital scalp area.  No diagnosis 
was noted with respect to any residuals of the in-service 
head injury.  

The Board notes that, although the veteran has undergone 
numerous VA examinations since filing his claim for increased 
ratings in 1989, the record reflects that almost all of these 
examinations are negative for any complaints or findings 
regarding neurological deficit secondary to the veteran's 
service-connected head injury.  

It appears that the only VA examinations conducted 
specifically for the purpose of determining the current 
severity of that disability were the VA examinations 
conducted in May 2002 and December 2003.  

In the report of the May 2002 examination, the VA examiner 
indicated that the veteran denied any neurological deficits 
resulting from that injury.  It was noted that the veteran 
generally forgot that he had an injury there unless he laid 
down directly on the back of his head.  He also reported 
that, if he moved his head from side to side, he could feel 
where the injury occurred.  

The examination revealed that cranial nerves II through XII 
were grossly intact, and neurological examination was 
otherwise found to be entirely normal.  The examiner noted a 
diagnosis of a history of shrapnel injury to the skull with 
no neurological deficit.  

The X-ray studies subsequently obtained in June 2002 revealed 
multiple metallic bodies overlying the calvarium, but no 
other abnormalities were noted.  

Thereafter, in the report of the December 2003 examination, 
the VA examiner indicated that the veteran had two pieces of 
shrapnel in the back of his head in the occipital area.  

The veteran reported that he experienced pain when he laid 
down and rolled around.  He reported that he could felt the 
shrapnel.  The examination revealed tenderness in the 
occipital area over the piece of shrapnel.  

The examiner noted a diagnosis of shrapnel wounds of the 
head, which were causing pain and problems in the head.  

As noted herein above, the veteran's service medical records 
are negative for any indication that the veteran lost any 
portion of his skull as a result of the in-service head 
injury.  

Recent medical evidence is also negative for any indication 
of a loss of any portion of the skull.  Therefore, the Board 
finds that the preponderance of the evidence is against 
granting a compensable evaluation under the criteria of DC 
5296.  

The Board further finds that recent VA examination has 
revealed no evidence of any neurological disability from the 
shrapnel injury of the head.  Consequently, the Board finds 
that the preponderance of the evidence is against granting a 
compensable evaluation on that basis.  

Similarly, the preponderance of the evidence is against 
granting a compensable evaluation based on headaches, as 
there is no medical evidence of record suggesting that the 
disability has ever been manifested by headaches.  

The Board has considered whether a compensable rating may be 
warranted based on scars.  However, although the December 
2003 VA examiner noted that x-ray studies had revealed the 
presence of two metal fragments in the occipital area of the 
head, there was no indication of any scars being observed in 
that area.  

Similarly, the other medical evidence of record is negative 
for any evidence of residuals of scars in the occipital area 
of the head.  

Nevertheless, the Board finds that an increased rating of 10 
percent is warranted by analogy under 38 C.F.R. § 4.118, DC 
7804.  

In this regard, the Board notes that the veteran's residuals 
of a shell fragment wound to the head have been shown to be 
manifested by subjective complaints of tenderness on 
palpation of the occipital area of the head, and pain when 
the occipital area of the head was laid against something.  

The Board is unable to identify a diagnostic code that 
specifically contemplates the veteran's current residuals.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

In this case, the Board believes that the most closely 
applicable diagnostic code is DC 7804, which provides for a 
10 percent evaluation for superficial scars which were tender 
and painful on objective demonstration.  

Although the scars have not been observed on physical 
examination, the Board believes that the veteran's complaints 
of pain and tenderness on palpation of the occipital area of 
the head are closely analogous to the criteria of DC 7804.  
Consequently, the Board finds that a 10 percent rating is 
warranted under these criteria.  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, including scars, effective on 
August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  
However, under both the new and old versions, the criteria of 
DC 7804 provides for a 10 percent rating for scars that are 
painful on examination.  

Therefore, the Board finds that an increased rating of 10 
percent is warranted by analogy for the service-connected 
residuals of a shell fragment wound of the head under both 
the new and old criteria of DC 7804.  The Board notes that 
this is the maximum disability rating available under both 
versions of this code.  


V.  Entitlement to an increased rating for the residuals of 
the shell fragment wound of the right chest and back

The veteran's service-connected residuals of a gunshot wound 
of the right chest and back has been evaluated as 20 percent 
disabling under 38 C.F.R. § 4.97, DC 6843, which sets forth 
the criteria for rating a traumatic chest wall defect.  As 
this evaluation has been in place for over 20 years, it is 
protected from ever being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2004).  

During the pendency of this appeal, the schedular criteria 
for rating respiratory system disorders was changed.  See 46 
Fed. Reg. 46728 (Sep. 5, 1996) (effective Oct. 7, 1996).  

Under the rating criteria for respiratory disorders in effect 
prior to October 7, 1996, the veteran was rated under DC 
6818, which provided the rating criteria for injuries to the 
pleural cavity, including gunshot wounds.  Under that code, a 
20 percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  

A 40 percent rating was warranted for a moderately-severe 
injury with pain in chest and dyspnea on moderate exertion 
(exercise tolerance test), adhesions of diaphragm, with 
excursions restricted, moderate myocardial deficiency, and 
one or more of the following: thickened pleura, restricted 
expansion of lower chest, compensating contralateral 
emphysema, deformity of chest, scoliosis, hemoptysis at 
intervals.  

A 60 percent rating was warranted for a severe injury, with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating.  38 C.F.R. § 4.97, DC 6818.  

Under this code, a 100 percent rating is warranted where FEV-
1 is less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40-percent of predicted, or; 
the maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent rating is warranted where FEV-1 is 40 to 55 
percent of predicted, or; FEV-1/FVC is 40 to 55 percent, or; 
DLCO (SB) is 40- to 55-percent of predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56 to 70 percent of predicted, or; FEV-1/FVC 
is 56 to 70 percent, or; DLCO (SB) is 6 to 65 percent of 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2003).  

The Board notes in passing that the veteran was provided 
notice of the change in regulations in the Supplemental 
Statements of the Case dated in March 2000 and November 2004.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393- 
394(1993).  

In this case, the Board finds that the preponderance of the 
evidence is against granted an increased evaluation for the 
service-connected residuals of a shell fragment wound to the 
chest and back under either the old DC 6818 or the new DC 
6843.  

However, for the reasons and bases set forth hereinbelow, the 
Board finds that a separate disability rating is warranted 
based on moderate impairment of muscles in the lumbar region 
with retained foreign bodies.  

In this regard, the Board notes that the veteran underwent a 
VA examination in November 1998 in which he complained of 
respiratory symptoms such as coughing and dyspnea on 
exertion.  

However, physical examination was essentially normal, and did 
not demonstrate symptomatology that could support an 
increased rating under the criteria of DC 6818.  Similarly, 
pulmonary function studies obtained at that time did not 
reveal findings that would support an increased evaluation 
under DC 6843.  

The Board believes the results of this examination to be 
consistent with pulmonary function studies obtained in 
February 1997, which also did not reveal findings that would 
support an increased rating under DC 6843.  

The Board notes that the other medical evidence of record did 
not reveal findings of dyspnea on exercise tolerance testing, 
adhesions of diaphragm, moderate myocardial deficiency, 
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of chest, 
scoliosis, or hemoptysis at interval, so as to warrant a 40 
percent rating under DC 6818.  

The medical evidence of record is also negative for findings 
of severe injury, such as tachycardia, dyspnea or cyanosis on 
slight exertion, adhesions of diaphragm or pericardium with 
marked restriction of excursion, or poor response to 
exercise, so as to warrant a 60 percent rating under DC 6818.  

However, having reviewed the complete record, the Board finds 
that there is credible and probative evidence establishing 
that the veteran's residuals of a shell fragment wound to the 
chest and back are also manifested by a disability picture 
that more nearly approximates the criteria for moderate 
impairment in the muscle groups of the thoracic and lumbar 
regions of the spine.  

In this regard, the Board finds the most probative evidence 
of record to be the report of the VA spine examination 
conducted in March 2003 in which the veteran complained of 
back pain.  He indicated that the pain was primarily about 
the kidney level of his low back and was present all of the 
time.  

The range of motion in the lumbar spine was found to be 
limited to 45 degrees of flexion and 15 degrees extension.  
It was noted that x-ray studies had revealed significant 
degenerative changes of the lower thoracic and upper lumbar 
spines with a piece of shrapnel in the lumbar region at L4.  

The examiner noted that the veteran likely sustained some 
ligament damage in his back as a result of injuries sustained 
while a POW in service.  

In a separate radiological report dated in March 2003, it was 
noted that x-ray studies of the thoracic spine had revealed 
multiple metallic foreign bodies in the soft tissue of the 
thoracic region of the spine.  

The Board is cognizant that the RO has awarded service 
connection for traumatic arthritis of the lumbar spine and 
thoracic spine, and assigned separate 40 percent and 20 
percent evaluations for that disability.  As noted in the 
Introduction, the veteran did not express disagreement with 
those ratings, and those issues are not currently on appeal.  

However, in light of the x-ray evidence establishing the 
presence of multiple retained foreign bodies near the 
thoracic and lumbar regions of the spine, the Board concludes 
that a separate disability rating is warranted under DC 5320 
based on a finding of moderate impairment of Muscle Group XX.  

As to the appropriate rating assigned for moderate impairment 
in these regions, the Board notes that, for compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  

Therefore, the 10 percent that would normally be assigned for 
moderate impairment in the thoracic region, and the 20 
percent that would be assigned for moderate impairment in the 
lumbar region, must be combined and increased by one level 
under the most severely injured muscle group.  

In this instance, the Board believes that repeated VA 
examination has established the impairment in the lumbar 
region to be more severe than the impairment present in the 
thoracic region.  Thus, a 40 percent rating must be assigned 
for moderately severe impairment of Muscle Group XX.  

The Board further concludes that the preponderance of the 
evidence is against granting a separate rating in excess of 
40 percent under DC 5320 because the evidence does not show 
that the service-connected disability is manifested by more 
than moderate impairment in the muscles of the lumbar or 
thoracic regions.  

In this regard, the Board notes that the initial shrapnel 
wounds of the back were not the result of a through and 
through or deep penetrating wound resulting in prolonged 
infection, and that repeated VA examination since 1990 has 
not shown evidence of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  

There is also no evidence of ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track, or evidence that the muscles swell and harden 
abnormally in contraction.  In addition, repeated VA physical 
examinations since 1990 has shown no evidence of visible or 
measurable atrophy, or other signs of severe muscle 
disability in the lumbar or thoracic regions.  

In short, the Board finds that that the credible and 
probative evidence supports the assignment of a separate 40 
percent rating, but no more, under the criteria of DC 5320 
for impairment of Muscle Group XX.  To this extent, the 
benefit sought on appeal is granted.  


VI.  Entitlement to service connection for a gastrointestinal 
disorder

The veteran is also seeking service connection for a 
gastrointestinal disorder, which he initially claimed as a 
stomach condition.  

He essentially contends that his current gastrointestinal 
problems, which have been diagnosed as a hiatal hernia with 
gastroesophageal reflux, are related to his POW experience in 
service.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2004).  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, certain diseases shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  These diseases include irritable bowel 
syndrome and peptic ulcer disease.  38 C.F.R. § 3.309(c) 
(2004).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has a current gastrointestinal disability that was 
incurred in or aggravated by military service.  

Specifically, the Board finds that the greater weight of 
probative evidence establishes that he does not have peptic 
ulcer disease.  The Board further finds that, while the 
medical evidence does show that he has a hiatal hernia with 
gastroesophageal reflux, the greater weight of probative 
evidence establishes that these disabilities were not 
incurred in or aggravated by military service.  

In this regard, the Board notes that the veteran testified at 
a November 1992 personal hearing in which he explained that 
he initially believed that his stomach complaints were due to 
an ulcer, but that he was later told by a physician that he 
did not have an ulcer.  

The Board notes that the veteran's testimony is consistent 
with his VA treatment records, which reveal that he 
complained of an ulcer in November 1990.  In the report of a 
VA examination conducted in November 1990, he reported 
experiencing sharp mid-epigastric pains that occurred after 
eating.  

The veteran indicated that he had never been fully evaluated 
for this problem and had never been prescribed medicine by a 
doctor, but that he had used medicine given to him by a 
friend who took it for his own ulcer problems, and that it 
had provided some relief.  

The examiner noted that his symptoms sounded consistent with 
peptic ulcer disease or gastrophesophageal reflux disease.  
However, physical examination was normal, and the examiner 
indicated that he would have to review the results of an 
upper GI study that had been obtained the day before.  

The report of the GI study showed that the study had revealed 
no evidence of peptic ulcer disease or gastroesophageal 
reflux disease.  It was noted that study was entirely normal.  

The Board notes that this is consistent with an upper GI 
study performed in July 1993, which also revealed no evidence 
of peptic ulcer disease or gastroesophageal reflux disease.  
However, that study did reveal evidence of a small, reducible 
hiatal hernia.  

Similarly, an upper GI study obtained in May 1997 also 
revealed a small hiatal hernia of the sliding variety.  A 
small amount of gastroesophageal reflux was also identified.  
The stomach and duodenum were otherwise found to be 
unremarkable.  

In May 1998, the veteran underwent a VA digestive examination 
to clarify the nature and etiology of the claimed stomach 
disorder.  The veteran reported that he had a six-year 
history of indigestion and frequent heartburn.  The 
examination was found to be normal.  

The examiner indicated that an upper GI series had revealed 
the presence of a small hiatal hernia with a small amount of 
gastroesophageal reflux.  The examiner noted a diagnosis of 
hiatal hernia with gastroesophageal reflux.  

Subsequent treatment records continued to be negative for any 
complaints or findings of peptic ulcer disease.  In a March 
2001 clinical record, it was noted that the veteran had a 
history of gastroesophageal reflux disease that was stable 
and quiet due to medication.  

In May 2002, the veteran underwent a VA examination to 
clarify whether the claimed gastrointestinal disability is 
related to his military service.  In the report of that 
examination, it was noted that he had a history of hiatal 
hernia with reflux.  

The veteran described a longstanding history of heartburn 
symptoms, and the VA examiner noted that a diagnosis of 
hiatal hernia appeared to be well documented in his treatment 
records since at least 1997.  

The veteran indicated that he experienced one episode of 
heartburn each day, but denied any nausea, vomiting, 
regurgitation, or abdominal pain.  

The VA examiner also noted that the veteran had been a POW in 
service, and that he was malnourished upon his release and 
weighed only 79 pounds.  The veteran reported that he was 
hospitalized for three months following this experience, and 
was able to gain a pound a day once he started eating.  

The examination revealed that the veteran appeared to be 
currently well nourished with good weight and no signs of 
anemia.  The examiner noted that the abdomen was soft and 
nondistended with mild tenderness in the left lower quadrant.  
Positive bowel sounds with no hepatosplenomegally were noted.  

A Barium swallow test revealed that the swallowing mechanism 
was normal in appearance.  The body of the esophagus was also 
found to be normal with no evidence of hiatal hernia and no 
evidence of gastroesophageal reflux.  A large calcified 
granulumata was noted in the mediastinum.  

It was noted that a prior UGI obtained in May 1997 had 
revealed the presence of a small hiatal hernia of the sliding 
variety, and a small amount of gastroesophageal reflux.  
However, there was no evidence of esophagitis, and the 
stomach and duodenum were otherwise shown to be normal.  

The examiner noted a diagnosis of sliding hiatal hernia with 
complaints of heartburn, currently well controlled.  The 
examiner concluded that he did not see any connection between 
the hiatal hernia and the veteran's POW experience.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
current hiatal hernia with gastroesophageal reflux is related 
to his military service, to include his POW experience.  

As discussed in detail hereinabove, the May 2002 VA examiner 
considered the matter, and determined that there was no 
connection between the current disability and the veteran's 
military service.  There is no contrary medical opinion of 
record.  

The Board notes that hiatal hernia and gastroesophageal 
reflux are not listed under the provisions of 38 C.F.R. 
§ 3.309(a), which sets forth the chronic diseases for which 
presumptive service connection is warranted if manifested to 
a compensable degree within one year of service, or 38 C.F.R. 
§ 3.309(c), which sets for the diseases for which presumptive 
service connection is warranted as being specific to former 
POW's.  Therefore, the Board finds that these provisions do 
not apply.  

The Board recognizes that 38 C.F.R. § 3.309(c) lists 
irritable bowel syndrome, chronic dysentery, and peptic ulcer 
disease among those disorders for which presumptive service 
connection is warranted as being specific to former POWs.  
Peptic ulcer disease is also listed among the chronic 
diseases set forth in 38 C.F.R. § 3.309(a).  

Although it appears that the veteran initially believed that 
his stomach complaints were due to an ulcer when he filed his 
original claim for service connection in 1989, the repeated 
physical examinations and numerous diagnostic studies since 
that time have revealed no evidence of peptic ulcer disease.  

There is also no indication in the record that peptic ulcer 
disease was ever found to have manifested during service or 
within one year of separation from service.  

The medical evidence of record is also negative for any 
diagnoses of irritable bowel syndrome or chronic dysentery, 
or that such diseases were found to have manifested to a 
compensable degree within one year of separation from 
service.  

Consequently, the Board finds that the presumptive service 
connection is not warranted for such disabilities.  

Although the veteran may sincerely believe that his claimed 
gastrointestinal disability is related to his POW experience, 
he is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
his opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board has reviewed the veteran's medical records, which 
reveal an extensive history of treatment for hiatal hernia 
with gastroesophageal reflux.  However, as noted hereinabove, 
there is no medical opinion of record to support the 
veteran's assertions concerning a relationship between the 
claimed disability and his military service.  

Therefore, the Board finds that the May 2003 opinion of the 
VA examiner is controlling and serves to establish that the 
hiatal hernia with gastroesophageal reflux did not develop as 
a result of his military service.  

In summary, the Board finds that veteran is not shown to have 
a current gastrointestinal disability that was incurred in or 
aggravated by service.  Accordingly, the benefit sought on 
appeal is denied.  



ORDER

An increased rating of 40 percent for the service-connected 
residuals of the shell fragment wound of the right shoulder 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.  

An increased rating of 10 percent for the service-connected 
residuals of the shell fragment wound of the head is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  

An increased rating for the service-connected residuals of 
the shell fragment wound of the right chest and back, 
currently evaluated as 20 percent disabling, is denied.  

A separate disability rating of 40 percent for impairment of 
the thoracic and lumbar regions of Muscle Group XX is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  

Service connection for a gastrointestinal disorder is denied.  




REMAND

The veteran is also seeking an increased evaluation for the 
service-connected residuals of a gunshot wound of the right 
thigh and leg with damage to Muscle Group XI and XIII, which 
has been evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.73, DC 5311.  

As indicated in the applicable rating criteria, Muscle Group 
XI is comprised of the posterior and lateral crural muscles, 
and muscles of the calf, and is associated with propulsion, 
plantar flexion of the foot.  Muscle Group XII is comprised 
of the anterior muscles of the leg, and is associated with 
extension of the toes and stabilization of arch.  § 4.73, DC 
5311, 5312.  

The Board notes that the service medical records dated at the 
time of the veteran's in-service shrapnel injury do not 
specifically identify the muscle group or groups involved in 
the injuries to the right lower extremity.  Instead, these 
records refer generally to multiple shrapnel wounds in the 
right leg.  

In the report of a December 1946 VA examination, it was noted 
that examination had revealed multiple scars on the right 
lower extremity from the hip to the knee due to the shrapnel 
injury.  The x-ray studies revealed numerous small areas of 
increased density over the right thigh region.  

The RO subsequently granted service connection for the 
residuals of shell fragment wounds to the right thigh and leg 
without reference to any specific muscle group, and assigned 
a no percent rating.  

During the pendency of the current appeal, in an April 1996 
rating decision, the RO granted an increased rating of 20 
percent for the service-connected residuals of shell fragment 
wounds to the right thigh and leg under the criteria of DC 
5311 based on injury to muscle groups XI and XIII.  

In this decision, the RO noted that the veteran had been seen 
on August 1993 with complaints of decreased sensation in the 
distal lower extremity, and that an EMG obtained in September 
1993 had revealed fasciculations of the right anterior 
tibialis and right medial gastrocnemius.  

The record reflects that the veteran has undergone several VA 
compensation and pension examinations during the pendency of 
this appeal, which have consistently shown that he sustained 
multiple shrapnel wounds in the area of the right thigh.  
However, none of these examinations identified the specific 
muscle groups that were affected by the service-connected 
shrapnel wounds.  

In light of the location and area of the right leg shrapnel 
wounds that have been identified on examination, the Board is 
concerned that additional muscle groups in the area of the 
pelvic girdle and thigh may have been affected by the in-
service shrapnel wounds.  

Furthermore, because none of the VA examinations conducted 
during the pendency of this appeal have specifically 
identified which muscle groups in the right leg were affected 
by the initial injury, the Board finds that another VA 
examination of the right lower extremity is necessary.  

Accordingly, these claims are remanded for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any additional VA and non-VA 
health care providers that have treated 
him for the service-connected residuals 
of shell fragment wounds to the right leg 
and thigh.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a gunshot wound to the right thigh and 
leg.  The veteran's claims folder should 
be made available to the examiner, and 
the examiner is requested to review the 
claims folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder and 
conducting a thorough examination of the 
veteran, the examiner should respond to 
each of the following inquiries:

a.  Please described to the extent 
possible the identify each Muscle 
Group affected by the shell fragment 
wounds to the right leg and thigh.

b.  Please comment on the presence of 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement as to each 
Muscle Group affected.

c.  Please also comment on the degree, 
if any, of loss of deep fasciae or 
muscle substance, diminution of 
endurance, atrophy, or impairment of 
muscle tone in each Muscle Group.

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


